In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 15‐2628, ‐3221, ‐3861, 16‐1870 
MIDWEST OPERATING ENGINEERS WELFARE FUND, et al.,  
                                     Plaintiffs‐Appellees, 

                                   v. 

CLEVELAND QUARRY, et al., 
                                              Defendants‐Appellants. 
                      ____________________ 

        Appeals from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
       Nos. 14 C 2557, 14 C 8752, 15 C 4446 — Milton I. Shadur, 
                  John Z. Lee, Amy J. St. Eve, Judges. 
                      ____________________ 

  ARGUED NOVEMBER 8, 2016 — DECIDED DECEMBER 20, 2016 
               ____________________ 

    Before WOOD, Chief Judge, and POSNER and ROVNER, Cir‐
cuit Judges. 
    POSNER, Circuit Judge. The plaintiffs in this labor litigation 
are  employee  welfare  and  pension  funds  (we’ll  drop  “and 
pension”  to  simplify  the  opinion).  Three  defendants  are 
named.  Each  is  a  division  (not,  so  far  as  we  are  able  to  de‐
termine, a subsidiary) of RiverStone Group, Inc., a producer 
of  crushed  stone,  sand,  and  gravel.  Each  division  is  a  de‐
2                             Nos. 15‐2628, ‐3221, ‐3861, 16‐1870          


fendant in a separate, but nearly identical, suit before a dif‐
ferent  district  judge.  The  judges  were  apparently  confused 
by  the  fact  that  each  division  had  a  separate  collective  bar‐
gaining  agreement,  but  that  turns  out  to  be  a  distinction 
without a difference. The proper defendant is the company, 
RiverStone,  not  its  divisions,  and  we  shall  assume  it  is  in‐
deed the one and only defendant in what is really one case, 
not three cases. 
     RiverStone’s collective bargaining agreements were with 
Local 150 of the International Union of Operating Engineers, 
AFL‐CIO.  The  latest  agreement,  made  in  2010,  was  sched‐
uled to expire in 2015. It required RiverStone to contribute a 
specified  dollar  amount  to  welfare  funds  specified  in  the 
agreement  “for  each  hour  for  which  an  employee  receives 
wages under the terms of this Agreement.” But in 2013 em‐
ployees in one of RiverStone’s divisions voted in an election 
supervised by the National Labor Relations Board to decerti‐
fy  Local  150  as  their  collective  bargaining  representative, 
and this was followed by similar votes by employees at the 
other two divisions mistakenly named as defendants in this 
litigation.  Whereupon  RiverStone  stopped  contributing  to 
the  welfare funds, precipitating these suits against  it  by  the 
funds  under  29  U.S.C.  § 1145,  a  provision  of  ERISA,  added 
by  the  Multiemployer  Pension  Plan  Amendments  Act  of 
1980, Pub. L. 96‐364, 94 Stat. 1208, that creates a right to sue 
to collect delinquent employer contributions. The funds seek 
payment of the contributions that would have been due pur‐
suant to the terms of the last collective bargaining agreement 
until its 2015 expiration. In each suit a different district judge 
granted  summary  judgment  in  favor  of  the  funds,  confirm‐
ing  that  RiverStone  had  to  continue  making  the  contribu‐
tions to  the funds specified in that last, 2010, collective  bar‐
Nos. 15‐2628, ‐3221, ‐3861, 16‐1870                                 3 


gaining agreement until the agreement expired by its terms 
in 2015.  
   It  is  arguable  that  the  agreement  expired  earlier,  when 
the union was decertified, as a result of which one of the two 
parties  to  the  agreement  effectively  vanished,  since  it  could 
no longer enforce any part of it (the “agreement” among the 
three divisions of RiverStone doesn’t count; RiverStone  and 
the union were the only real parties to the agreement). And 
the  collective  bargaining  agreement  stated  that  “the  Em‐
ployer’s  responsibility to make contributions to the  Welfare 
Plan[s] shall terminate upon expiration of this agreement.” 
    RiverStone  quotes  our  statement  in  Central  States,  South‐
east &  Southwest Areas Pension Fund v. Schilli Corp., 420 F.3d 
663,  669  (7th  Cir.  2005),  that  “although  the  decertification 
voided  the  1994  CBA,  the  terms  of  the  Participation  Agree‐
ment  make  clear  that  [the  company’s]  obligations  survive 
that  event,”  even  though  the  union,  no  longer  representing 
the  employees,  could  not  have  enforced  a  participation 
agreement. But because the agreement made the company’s 
obligations  to  the  pension  fund  survive  the  decertification, 
Schilli didn’t have to, and didn’t, decide that a collective bar‐
gaining agreement could not continue to impose a contribu‐
tion obligation after the union’s decertification, which mere‐
ly  eliminated  its  right  to  enforce  the  collective  bargaining 
agreement, including provisions relating  to contributions to 
employee  welfare  plans.  Schilli  was  explicit  that  “the  union 
is not the only party with standing to enforce” an employer’s 
obligation to contribute to an employee welfare plan, noting 
that the Multiemployer Pension Plan Amendments Act “au‐
thorizes multiemployer plans to sue for delinquent contribu‐
4                             Nos. 15‐2628, ‐3221, ‐3861, 16‐1870        


tions owed ‘under the terms of the plan or under the terms 
of a collectively bargained agreement.’” 420 F.3d at 670. 
    The  “delinquent  contributions”  in  the  present  case  were 
the  contributions  that  RiverStone  had  failed  to  make  in  the 
interim between the decertification of the union and the ex‐
piration of the collective bargaining agreement. That an em‐
ployer  could  cease  making  contributions  to  a  plan  once  its 
employees’  union  is  decertified  is  no  defense.  For  “once 
[multiemployer plans] promise a level of benefits to employ‐
ees, they must pay even if the contributions they expected to 
receive  do  not  materialize.”  Central  States,  Southeast  & 
Southwest Areas Pension Plan v. Gerber Truck Service, Inc., 870 
F.2d  1148,  1151  (7th  Cir.  1989)  (en  banc)  (emphasis  added). 
Their  promise  is  binding,  contractual.  And  so  “if  some  em‐
ployers do not pay, others must make up the difference.” Id. 
In short, “nothing in ERISA makes the obligation to contrib‐
ute depend on the existence of a valid collective bargaining 
agreement.” Id. at 1153. 
    But what is one to make of the provision of the collective 
bargaining  agreement  that  “the  employer’s  responsibility  to 
make contributions to the Welfare Plan[s] shall terminate upon 
expiration of this agreement” (emphasis added)? The mean‐
ing  depends  on  whether  “expiration”  means  the  date  on 
which the agreement becomes unenforceable or the date on 
which it lapses by passage of time. It became unenforceable 
by  the  union  when  the  union  was  decertified,  whereby  the 
employer was no longer bound to the promises it had made 
to the union; but the agreement did not thereby cease to ex‐
ist—and  therefore  did  not  expire—until  its  five‐year  term 
ended.  By  prematurely  ceasing  to  contribute  to  the  welfare 
funds,  RiverStone  became  liable  under  29  U.S.C.  §  1145  to 
Nos. 15‐2628, ‐3221, ‐3861, 16‐1870                                 5 


make delinquent contributions, which is the relief sought by 
the  funds  and  ordered  by  the  three  district  judges  whose 
identical  rulings  RiverStone  challenges.  RiverStone  might 
have negotiated a collective bargaining agreement that obli‐
gated it to contribute to the funds only unless and until the 
union was decertified. But it didn’t. 
     Another path to the same result is to note that the plain‐
tiff funds were third‐party beneficiaries of the collective bar‐
gaining agreement and therefore entitled to enforce it even if 
another enforcer—the union—fell out.  
    RiverStone makes two other arguments for reversal. The 
first  is  that  the  collective  bargaining  agreement  required  it 
only to contribute to the funds for each hour an employee is 
paid “under the terms of the [Collective Bargaining] Agree‐
ment.” True, but irrelevant to this case. After the decertifica‐
tion,  RiverStone’s  employees  were  no  longer  working  “un‐
der  the  terms  of”  the  collective  bargaining  agreement,  so 
RiverStone  could  pay  them  lower  wages  or  otherwise 
change the terms of their employment from what the collec‐
tive  bargaining  agreement  had  provided.  But  as  we’ve  ex‐
plained,  so  far  as  benefits  law  is  concerned  the  employees 
were  still  working  “under  the  terms  of”  the  collective  bar‐
gaining  agreement.  The  agreement  established  a  five‐year‐
long obligation for RiverStone to contribute to the funds for 
each employee in the bargaining unit (that is, each employee 
who  received  wages  “under  the  terms  of  the  agreement”). 
The  funds  budgeted  accordingly.  The  agreement  did  not 
provide  that  RiverStone  could  stop  contributing  as  soon  as 
its employees’ union was decertified.  
    The second argument is that the Labor Management Re‐
lations Act forbids payments to trust funds that are not “es‐
6                             Nos. 15‐2628, ‐3221, ‐3861, 16‐1870          


tablished by such representative” of the employer’s employ‐
ees,  29  U.S.C.  § 186(c)(5).  Again  true,  but  again  irrelevant. 
The  union,  Local  150,  established  the  funds  and  did  so  at  a 
time when it was the representative of RiverStone’s employ‐
ees. The decertification of the union, years later, did not alter 
the  fact  that  the  funds  had  been  established  by  the  repre‐
sentative.  
    Each of the district judges ordered RiverStone (more pre‐
cisely, each judge ordered one of the three divisions that are 
the named defendants) to reimburse the union for the delin‐
quent contributions. Those judgments are 
                                                          AFFIRMED.